PD-0523-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 7/2/2015 11:42:56 AM
                                                                         Accepted 7/2/2015 3:51:39 PM
                                                                                        ABEL ACOSTA
                             CAUSE NO. PD-0523-15                                               CLERK

COLEMAN NICHOLS                      §    IN THE TEXAS COURT OF
                                     §
VS.                                  §    CRIMINAL APPEALS
                                     §
THE STATE OF TEXAS                   §    FOR THE STATE OF TEXAS

                  PETITIONER’S FIRST MOTION FOR AN
                     EXTENSION OF TIME TO FILE A
                       MOTION FOR REHEARING

      Comes now, Coleman Nichols, by and through his attorney of record, Henry

C. Paine, Jr. and in accordance with the Texas Rules of Appellate procedure

presents his motion for an extension of time to file his Motion for Rehearing and

would show the following:

   1. The deadline to file a motion for rehearing in this case is fifteen (15) days.

      Petitioner is seeking an extension of thirty (30) days to file his motion.

   2. On Monday June 29, 2015 Counsel for Petitioner was seriously injured

      while leaving court and is still under the care of his physician.

   3. No previous extensions have been requested.

   4. Petitioner filed his Petition for Discretionary Review on May 6, 2015.

   5. This Court refused his Petition on June 17, 2015.




          July 2, 2015
                          CONCLUSION AND PRAYER

      Petitioner respectfully request this grant his motion for extension of time and

extend the time to file his motion for thirty (30) days.

                                               Respectfully Submitted,

                                               /s/Henry C. Paine, Jr.
                                               HENRY C. PAINE, JR.
                                               Marsh & Paine, P.C.
                                               101 S. Woodrow
                                               Denton, TX
                                               Tel: (940) 382-4200
                                               Fax: (940) 382-4288
                                               SBOT# 15412600
                                               HCP@MARSHPAINELAW.COM

                                               EDWARD J. NOLTER
                                               SBOT#24081073
                                               Marsh & Paine, P.C.
                                               101 S. Woodrow
                                               Denton, TX
                                               Tel: (940) 382-4200
                                               Fax: (940) 382-4288
                                               EJN@MARSHPAINELAW.COM